Citation Nr: 0204332	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  00-04 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound to the chest, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound to the left lower leg, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to service connection for arthritis, claimed 
as the result of service-connected residuals of shell 
fragment wounds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from June 1941 to 
September 1945.  He was a prisoner of war from June 1944 to 
February 1945.

This appeal arises from a March 1999 decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the appellant 
an increased rating for his service-connected residuals of a 
shell fragment wound of the chest, evaluated as 20 percent 
disabling; denied the appellant an increased rating for his 
service-connected residuals of a shell fragment wound of the 
left lower leg, described as a painful scar, evaluated as 10 
percent disabling; and denied entitlement to service 
connection for traumatic arthritis secondary to leg and chest 
wounds. 


FINDINGS OF FACT

1.  The appellant served on active duty from June 1941 to 
September 1945.  He was a prisoner of war from June 1944 to 
February 1945.

2.  The appellant's residuals of a shell fragment wound to 
the chest, with retained foreign body involving Muscle Group 
II, include subjective complaints of pain with some 
limitation of function due to pain on use.

3.  The appellant's residuals of a shell fragment wound to 
the left lower leg include scarring that is tender and 
painful on objective demonstration.

4.  The veteran has arthritis of the left shoulder that is the 
result of his service- connected residuals of shell fragment 
wound of the chest. 


CONCLUSIONS OF LAW

1.  Current manifestations of the appellant's service-
connected residuals of a shell fragment wound to the chest, 
with retained foreign body involving Muscle Group II are no 
more than 20 percent disabling.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.40, 4.50, 4.55, 4.56, 4.73 Diagnostic Code 5302 (2001); 
38 C.F.R. § 4.118 Diagnostic Codes 7803, 7804 (2001). 

2.  Current manifestations of the appellant's service-
connected residuals of a shell fragment wound to the left 
lower leg are no more than 10 percent disabling.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.118 Diagnostic Codes 7803, 7804 (2001). 

3. The grant of service connection is warranted for arthritis 
of the left shoulder as a proximate result of his service 
connected residuals of shell fragment wound of the chest.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991); §§ 3.303, 3.309, 
3.310 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, by virtue of the Statement of the 
Case and the Supplemental Statements of the Case issued 
during the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant and, in fact, 
it appears that all evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder.  VA examinations were conducted in June 
1993, September 1993, and October 1999, and copies of the 
reports were associated with the file.  The veteran has been 
made aware of the information and evidence needed to 
substantiate his claim, and there is no reasonable 
possibility that further assistance to the veteran would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).

In evaluating the appellant's request for increased ratings, 
all of the medical evidence of record, including the 
appellant's relevant medical history is considered.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2001) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994). 

In assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
§ 4.14 must be considered.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet.App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether other rating codes were "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

38 C.F.R. § 4.56 sets forth the factors to be considered in 
the evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  Slight disability of the affected muscles is 
characterized by a simple wound of the muscle group without 
debridement or infection.  The medical history will reflect 
brief treatment and a return to duty, with good functional 
results after healing.  Objective findings will include 
minimal or no scarring, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56(d)(1) (2001).

The rating criteria report:

	(a)  An open comminuted fracture with muscle 
or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.

	(b)  A through-and-through injury with 
muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.

	(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and 
uncertainty of movement.

	(d)  Under diagnostic codes 5301 through 
5323, disability resulting from muscle injuries 
shall be classified as slight, moderate, moderately 
severe or severe as follows:

A slight disability of muscles has the following attributes:

	(i)  Type of injury.  Simple wound of muscle 
without debridement or infection.
	(ii)  History and complaint.  Service 
department record of superficial wound with brief 
treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms 
of muscle disability as defined in paragraph (c) of 
this section.
	(iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.

A moderate disability of muscles has the following attributes:

	(i) Type of injury.  Through and through or 
deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.
	(ii)  History and complaint.  Service 
department record or other evidence of in-service 
treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 
paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use affecting 
the particular functions controlled by the injured 
muscles.
	(iii)  Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound site.

A moderately severe disability of muscles has the following 
attributes:

	(i)  Type of injury.  Through and through or 
deep penetrating wound by small high velocity 
missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.
	(ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization or a prolonged period for treatment 
of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, and, if 
present, evidence of inability to keep up with work 
requirements.
	(iii)  Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

And, a severe disability of muscles has the following 
attributes:

	(i)  Type of injury.  Through and through or 
deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.
	(ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization or a prolonged period for treatment 
of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to 
keep up with work requirements.
	(iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles swell and 
harden abnormally in contraction.  Tests of 
strength, endurance or coordinated movements 
compared with the corresponding muscles of the 
uninjured side indicate severe impairment of 
function.  If present, the following are also signs 
of severe muscle disability:
(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.
(B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather 
than true skin covering in an area where bone 
is normal protected by muscle.
(C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.
(D) Visible or measurable atrophy.
(E) Adaptive contraction of an opposing group 
of muscles.
(F) Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.
(G) Induration of atrophy of an entire muscle 
following simple piercing by a projectile.

38 C.F.R. § 4.56 (2001).

According to the applicable criteria, Muscle Group II 
involves the muscles for the arm which act in depression of 
the arm from vertical overhead to hanging at side (1,2); 
downward rotation of scapula (3,4); 1 and 2 act with Group 
III in forward and backward swing of the arm.  Extrinsic 
muscles of the shoulder girdle include (1) Pectoralis major 
II (costosternal); (2) latissimus dorsi and tere major (teres 
Major, although technically an intrinsic muscle, is included 
with latissimus dorsi); (3) pectoralis minor; and (4) 
rhomboid.  A 0 percent disability rating is warranted for 
slight impairment of either arm, a 20 percent disability 
rating is warranted for moderate impairment of either arm and 
for moderately severe impairment of the nondominant arm, a 30 
percent disability rating is warranted for moderately severe 
impairment of the dominant arm and for severe impairment of 
the nondominant arm, and a 40 percent disability rating is 
warranted for severe impairment of the dominant arm.  
38 C.F.R. § 4.73 Diagnostic Code 5302 (2001).

Superficial, poorly nourished, scars with repeated ulceration 
warrant a 10 percent disability rating under 38 C.F.R. § 4.118 
Diagnostic Code 7803 (2001), and superficial, tender and 
painful scars on objective demonstration warrant a 10 percent 
disability rating under 38 C.F.R. § 4.118 Diagnostic Code 7804 
(2001).

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  As 
the appellant's service-connected disability is 
musculoskeletal in nature, it must be evaluated within the 
framework established by the Court in DeLuca.

The appellant was wounded in the left ankle and left chest in 
June 1944 during service.  He received a penetrating wound of 
the left chest.  He was treated for the associated wound of 
his ankle, but not for the wound of his chest.  On VA 
examination in April 1946, the appellant recalled that he 
coughed up blood for a few days after being wounded, 
following which the wound healed and no further symptoms were 
experienced.  X-ray of his chest taken at the time of his 
military discharge was reportedly negative.  He complained of 
continuous pain in his chest brought on by movement of his 
left arm.  The examiner observed that the appellant had a 
tendency toward barreling of the chest with some prominence 
of the anterior portion.  A small round scar, 1 inch in 
diameter, was present in the left posterior axillary line, 
being the point of entry of the fragment.  It was described 
as well healed, not tender and nonadherent.  X-ray revealed a 
moderate-sized irregular metallic body in the left side at 
the level of the 5th rib in the posterior mid-scapula line.  
The examiner noted that this may by in the soft tissues 
posteriorly.  There were no sensory motor or reflex changes 
noted in the lower extremities.  There were two scars on the 
medial aspect of the left leg just above the malleolus.  One 
was 1 1/2 inches long and 1/4 inch wide.  It was slightly 
adherent to the deep fascias and quite sensitive to deep 
pressure.  The other scar was irregularly circular and was at 
the same level just anterior to the heel cord.  It was 
somewhat adherent, but not tender.  X-rays revealed no 
evidence of bony pathology.  Diagnoses included cicatrices of 
the left lower leg with slight limitation of dorsiflexion of 
the left ankle and cicatrix of the left chest. 

In a June 1946 rating decision, VARO granted the appellant 
entitlement to service connection for cicatrix of the left 
chest with foreign body in the lung, evaluated as 10 percent 
disabling, and service connection for cicatrix of the left 
lower leg, evaluated as 10 percent disabling. 

A March 1991 x-ray revealed a metallic fragment overlying the 
left upper lung field.  The heart was normal in size.  There 
was chronic obstructive pulmonary disease.  There were no 
infiltrates in the lungs.

A VA examination of the muscles was conducted in June 1993.  
The appellant reported a history of shrapnel removal from his 
ankle, but indicated that his chest wound had never been 
operated upon.  He complained of pain with lifting his left 
arm above his head and with lifting heavy objects 50 to 60 
pounds in any manner.  Objectively, he had no limitation of 
motion, but pain with any movement of his left shoulder 
against resistance.  There was pain in the anterior and 
posterior chest musculature.  The muscle penetrated was the 
rhomboid major.  There was a 1/2 cm oval, nontender scar.  
Adhesions were not grossly evident.  There was no damage to 
tendons, bones, joints, or nerves.  The appellant had 100% 
strength.  The diagnosis was of foreign body of the left 
lung, penetrating chest wall wound with residual scar.  A CT 
scan of his chest revealed 6 mm oval density in the left 
upper lobe, probably representing a granuloma.

A VA scar examination was also conducted in June 1993.  The 
examiner observed a 1/2 cm white, oval scar on the appellant's 
upper left posterior chest.  He had a linear white, scar, 3 1/2 
cm in length from the medial malleolus at the left ankle 
superiorly.  Another 1/2 cm oval scar was located midway from 
medial malleolus to the Achilles tendon.  There was slight 
depression of both scars with no swelling.  Both feet were 
cool to touch.  Pedal pulses were absent.  There was slight 
depression of the chest scar.  There was no tenderness of the 
oval scar but there was tenderness to light pressure of the 
linear scar and no tenderness of the chest scar.  There was 
no difference between motion of the left and right ankle.  
The diagnosis was of scar, left ankle, residual tenderness.

A VA examination was conducted in September 1993.  The 
appellant reported occasional problems with left chest 
discomfort and associated shortness of breath when bending at 
the waist.  The examiner observed a scar just posterior of 
the left axilla measuring 1 1/2 cm in length and 1 cm in width 
which represented the entry point of the fragmentation wound 
to the chest.  There was no tissue loss.  It appeared that 
the fragmentation missile penetrated the left teres major 
muscle.  The scar was not adhered or retracted.  There was no 
tenderness or sensitivity.  The examiner reported that the 
fragmentation wound did not penetrate the chest cavity or 
affect the lung.  He indicated that this was, in fact, a soft 
tissue imbedded fragment.  

VARO granted the appellant an increased rating from 10 to 20 
percent for his service-connected left chest wound in a 
November 1993 rating decision.

A VA examination was conducted in September 1999.  The 
appellant reported that he had had problems with his left arm 
and had not been able to sleep on his left side without his 
arm becoming numb since service.  He noted that he had cramps 
in the muscles of his legs.  The examiner observed that the 
appellant appeared in no acute distress.  Peripheral pulses 
were intact.  He did have atrophy in his hands, in the 
intrinsic muscles.  Sensation was intact in the lower 
extremities to pin prick, light touch and position.  The 
assessment was of shrapnel wounds to the left leg and chest 
which may result in some discomfort, but the examiner 
indicated no signs of neuropathy in the left arm or leg.  
There was no myelopathy or peripheral nerve problem.  The 
patient did have intrinsic muscle atrophy in both hands which 
could be from tardy ulnar palsy.  This was noted not to be 
uncommon in a person of the appellant's age.  In addition, it 
was noted that the appellant had peripheral vascular disease 
that could be causing his foot pain at night.  X-rays of his 
left arm revealed mild osteopenia.  There were moderate 
degenerative changes involving both the acromioclavicular and 
glenohumeral joint spaces, with some narrowing of the 
subacromial space.  There was no evidence of acute fracture 
or dislocation.  No intrinsic bony abnormalities were 
identified.  A metallic foreign body projected over the left 
upper lobe peripherally, which most likely represented a 
shrapnel fragment was observed.  The impression was of 
degenerative changes involving the left shoulder, with slight 
narrowing of the subacromial space and shrapnel fragment 
projecting over the left upper lobe.

A VA joints examination was conducted in October 1999.  The 
appellant complained of pain in both shoulders, elbows, 
wrists and both ankles.  He claimed that his left shoulder 
hurt more than the right.  He denied taking medications for 
arthritis other than over-the-counter aspirin and Tylenol.  
He claimed that cold, damp weather aggravated his joint pain.  
He also had stiffness of his fingers.  He denied swelling of 
his wrists, fingers or knees.  The examiner observed that 
there were arthritic changes in both hands, more in the right 
hand.  There was also muscle atrophy.  Examination of the 
appellant's left hand did not show changes in the 
metacarpophalangeal joints, or proximal or distal 
interphalangeal joints.  There was some limitation of palmar 
flexion of his left wrist.  His elbows were nontender and had 
full range of motion.  Examination of his shoulders showed no 
tenderness in the acromioclavicular or deltoid areas on both 
shoulders.  There was limitation of internal rotation of both 
shoulders.  The appellant was able to abduct both shoulders 
well above his head, but had discomfort when abducting his 
left shoulder.  Examination of his ankles showed some 
limitation of motion of plantar flexion and dorsiflexion of 
the left ankle.  There was also limitation of inversion and 
eversion of the left ankle.  X-rays of the left shoulder 
showed mild osteopenia and moderate degenerative changes 
involving both the acromioclavicular and glenohumeral joint 
spaces, with some narrowing of the subacromial space.  There 
was no evidence of acute fracture or dislocation.  There were 
no intrinsic bony abnormalities identified.  A metallic 
foreign body projected over the left upper lobe peripherally, 
which most likely represented a shrapnel fragment.  The 
diagnoses were osteoarthritis, multiple joints, including the 
left shoulder; and possible traumatic arthritis of the left 
ankle.  

A VA muscle tissue examination was also conducted in October 
1999.  The examiner noted that it was difficult to assess the 
loss of muscle tissue in the chest attributed to shrapnel 
wounds since he could not see the previously mentioned scars.  
He noted that the x-ray of the left shoulder showed metallic 
fragments overlying the left upper lobe and opined that the 
probable muscles penetrated could be the rhomboid or teres 
muscles.  

A VA scar examination was also conducted in October 1999.  
The appellant claimed that the shrapnel fragments on the left 
side of his chest caused pain that prevented him from lying 
on his left side.  He also complained of pain and itching in 
the area of the scars from wounds he had in the left ankle 
area.  He had intermittent edema of his left foot.  He took 
aspirin and Tylenol occasionally for pain.  The examiner 
observed that the previously described scars from shrapnel 
wounds in the left chest were hardly visible.  The scars on 
the left ankle were more prominent.  There was a scar, 2.5 cm 
in length, medial to the left medial malleolus.  It was 
depressed and sensitive to touch.  There was no keloid 
formation, ulceration or inflammation noted.  The scar was 
darker than the surrounding skin.  There was another scar in 
the left ankle area, which was less than 1 cm in length, over 
the lateral aspect of the left foot.  This was not tender to 
touch.  There was no keloid formation, inflammation or 
ulceration.  The diagnosis was of scars, residual of previous 
injuries while in the service.  

VARO granted the appellant entitlement to service connection 
for possible traumatic arthritis of the left ankle, evaluated 
as 10 percent disabling in a January 2000 rating decision.

1.  Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound to the chest, currently 
evaluated as 20 percent disabling.

Considering first the medical history of the injury, the 
appellant's service medical records do not reveal the need 
for debridement following the initial injury.  Subsequent 
records show consistent complaints of loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, or uncertainty of movement, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscle, warranting a 20 percent disability rating.  

A higher rating of 30 percent is not warranted unless there 
is evidence of severe muscle disability which would include a 
through and through or deep penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Findings 
would show ragged, depressed and adherent scars indicating 
wide damage to muscle groups in missile track.  Palpation 
would show loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles would swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side would indicate severe impairment of 
function.  

At the time of the VA examination in October 1999 the 
examiner indicated that it was difficult to assess loss of 
muscle tissue in the chest attributed to shrapnel wounds as 
the scar was not visible.  X-ray of the left shoulder 
revealed metallic fragments overlying the left upper lobe.  
The probable muscles penetrated were reported to be the 
rhomboid or teres muscles.  There was limitation of internal 
rotation of both shoulders.  The appellant was able to abduct 
both shoulders well above his head, but with discomfort when 
abducting his left shoulder.

As is discussed above, there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the appellant's joints 
when the rating code under which the appellant is rated does 
not contemplate these factors.  See DeLuca, supra.  However, 
the appellant's pain and loss of function has been 
contemplated in the 20 percent disability rating.  Thus, 38 
C.F.R. §§ 4.40, 4.45 or 4.59 do not provide a basis for a 
higher rating.

In conclusion, the preponderance of the evidence is against a 
rating higher than the currently assigned 20 percent.

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2001).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Under Secretary for Benefits, or 
the Director of Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).

2.  Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound to the left lower leg, 
currently evaluated as 10 percent disabling. 

Residuals of the appellant's shell fragment wound to the left 
lower leg include scarring which is tender and painful on 
objective demonstration warranting a 10 percent disability 
rating for superficial, tender and painful scars on objective 
demonstration under 38 C.F.R. § 4.118 Diagnostic Code 7804 
(2001).  There is no evidence of muscle damage warranting a 
higher evaluation than the currently assigned 10 percent 
disability evaluation.  Although the recent medical reports 
include findings of arthritis in the left ankle, the 
arthritis is not for consideration here, as a separate, 
compensable rating has been assigned for the arthritis.  The 
recent medical reports include findings of neuropathy in the 
extremities, but the neuraopathy has also been rated 
separately and, therefore, is not for consideration in rating 
the scars.

As neither the examination reports of June 1993 nor the 
examination reports of October 1999 demonstrate the presence 
of underlying muscle damage that limits function of the 
ankle, the 10 percent rating based on the presence of a 
tender scar is consistent with the applicable rating 
criteria.  Application of the extraschedular provision is 
again not warranted.  38 C.F.R. § 3.321(b) (2001).

3.  Entitlement to service connection for arthritis, claimed 
as the result of service-connected residuals of shell 
fragment wounds.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
or if arthritis manifested to a compensable degree within one 
year thereafter.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a), 3.309 (2001).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

To establish a claim for service connection, the appellant 
must demonstrate the existence of a current disability, the 
incurrence or aggravation of a disease or injury in service, 
and a nexus between the current disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Epps v. Gober, 126 F.3d at 1468.  Medical 
evidence is required to provide the existence of a current 
disability and to fulfill the nexus requirement.  Id. at 
1467-68.

The appellant may also establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b) (2001), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim may still be 
established pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App 488, 495-98 
(1997).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2001).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

As reported above, the appellant was granted entitlement to 
service-connection for possible traumatic arthritis of the 
left ankle in a January 2000 VARO rating decision, based upon 
a finding of possible traumatic arthritis of the left ankle 
during his October 1999 VA examination.  However, 
osteoarthritis of multiple joints, "including the left 
shoulder" was also indicated.  The examination reports show 
that the veteran consistently complains of discomfort in the 
left shoulder associated with his service-connected shell 
fragment wound residuals of the chest.

According to 38 U.S.C.A. § 5107(b), when there is an 
approximate balance of the positive and negative evidence 
regarding the merits of a claim, the benefit of the doubt is 
to be given to the claimant.  This is a codification of the 
long-standing policy of the Department of Veterans Affairs 
(VA) set out at 38 C.F.R. § 3.102 (2001), which provides that 
when "a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant."  The Court of Veterans 
Appeals discussed the history and meaning of these provisions 
in Gilbert v. Derwinski, 1 Vet.App. 49, 54-55 (1990), stating 
that "[w]hen all of the evidence is assembled, the Secretary, 
or his designee, is then responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied."  Id. at 55.

When all the evidence is taken into account, it establishes 
that VA physicians have attributed arthrits in some of the 
veteran's joints to his service-connected disabilities, and 
the veteran has arthritis of the left shoulder that has 
consistently been associated with the symptoms of his 
service-connected residuals of shell fragment wound of the 
chest.  Therefore, based on the disability picture 
established by the entire body of evidence and application of 
the benefit of doubt, it is found that entitlement to service 
connection for arthritis of the left shoulder, claimed as the 
result of service connected residuals of shell fragment 
wounds, is warranted.


ORDER

An increased rating for service-connected residuals of a 
shell fragment wound of to the chest is denied

An increased rating for service-connected residuals of a 
shell fragment wound to the left lower leg is denied.

Entitlement to service connection for arthritis of the left 
shoulder, claimed as the result of service-connected 
residuals of shell fragment wounds, is granted.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

